Citation Nr: 1243331	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1992, and from March to September 2003.  He also had additional service with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the current claim.

The Veteran provided testimony at a hearing before a decision review officer (DRO) in January 2006, and before the undersigned Veterans Law Judge (VLJ) in March 2007.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

This case was previously before the Board in September 2007, July 2009, September 2010, and February 2012, and was remanded on each occasion for further development.  In pertinent part, the February 2012 remand directed that an opinion be obtained from an orthopedic specialist regarding the nature of the Veteran's claimed feet disability and its relationship to service.  Such a VA orthopedic opinion was promulgated in July 2012 and specifically addressed the questions poised by the Board's February 2012 remand.  For the reasons detailed below, the Board finds that this evidence is adequate for resolution of this appeal.  All other development directed by the Board's prior remands in this case appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran was first shown to have arthritis of the feet several years after his 1992 separation from active duty and prior to his 2003 period of active duty.

2.  There is no indication of any foot injury during a period of active duty for training (ACDUTRA) or inactive duty training with the National Guard, or a foot disease that was incurred in or first diagnosed during a period of ACDUTRA.

3.  The evidence does not reflect that the Veteran has a current disability of the feet, to include osteoarthritis, that was incurred in, aggravated by, or otherwise the result of his military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a disability of the feet, to include osteoarthritis, are not met.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2003 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar letters were sent to the Veteran in May 2005, September 2007, September 2010, and April 2012.  The September 2007 and April 2012 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  This claim was last adjudicated in October 2012.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2006 and March 2007 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated there is outstanding evidence which relates the etiology of his current feet disability to his military service.

With respect to the January 2006 and March 2007 hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the DRO in January 2006 and the undersigned VLJ in March 2007 accurately noted the appellate issues, and asked questions to clarify the Veteran's contentions.  Although it does not appear the DRO or the VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his feet claim.  Moreover, the Veteran volunteered his treatment history at his hearings.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary. 

The Board further notes that the Veteran was accorded VA medical examinations in May 2008, September 2009, and October 2010, which included opinions that addressed the etiology of the Veteran's osteoarthritis of the feet.  An opinion was also promulgated by a VA orthopedic surgeon in July 2012 based upon review of the claims file to include the prior VA examinations.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the aforementioned VA examiners were familiar with the Veteran's medical history based upon review of his VA claims file.  Moreover, the nature of the current disability is demonstrated by the findings noted in the treatment records and the VA medical examinations themselves.  However, as detailed below, the May 2008, September 2009, and October 2010 VA examiners provided inadequate medical opinions in that they did not provide sufficient rationale and/or did not fully address all of the relevant issues raised by this claim.  Nevertheless, the July 2012 VA medical opinion did address all of the relevant issues and provided sufficient rationale in support of the opinions expressed therein.  No prejudice is demonstrated with respect to this opinion.  Therefore, the Board finds that the July 2012 VA medical opinion is adequate to resolve this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.


The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of 

symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training. Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. 
§ 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.

The Veteran asserts service connection is warranted for arthritis of the feet.  During the hearing before the undersigned in March 2007, the Veteran testified his feet did not become a problem until his National Guard service.  He mentioned an incident in which he jumped off a truck and severely bruised his feet.  The Veteran also claimed at the time of an October 2003 VA examination that he jumped out of a helicopter and bruised his right foot sometime during the 1990's.  When examined by the VA in May 2008, he reported 1994 as the onset of his bilateral foot pain.  The September 2009 VA examination report reveals the Veteran asserted he began to have bilateral foot pain in 1992, while on active duty.  He also stated he jumped off a high ledge in 1998 with resulting bruising of his feet.  However, during private treatment for complaints related to swelling feet in November 1998 he denied experiencing trauma. 

The Veteran's inconsistent reporting regarding the onset of his foot complaints and his report to a treatment provider denying any trauma raises a serious question as to his credibility on this point.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Further, to the extent he now indicates he had such injury during his 1990 to 1992 period of active duty, it appears inconsistent with the fact that he did not identify any such impairment on a September 1992 Report of Medical History completed in conjunction with his expiration of term of service examination.  

The record also reflects the Veteran's current disability is arthritis of the feet, which is an internal condition that requires specific medical testing, such as X-rays, to diagnose.  The evidence of record indicates that this disability was first diagnosed in the time between the Veteran's periods of active duty.  As such, the Board finds that this case requires competent medical evidence to show a diagnosis of the disability and to determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions on this point are not competent medical evidence are not competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that arthritis is considered a chronic disease, and that service connection is warranted for such a disability if shown to be present to a compensable degree within the first post-service year pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  However, the record indicates that the Veteran was first diagnosed with arthritis of the feet several years after his separation from active duty in 1992 and prior to his 2003 period of active duty.  As noted above, these presumptions do not apply to his service in the National Guard.  Thus, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a), nor do any of the other such presumptive provisions appear applicable to this case.

The Board also acknowledges that the Veteran was treated for complaints regarding the left foot during his 1990 to 1992 period of active duty.  However, these records do not show he was diagnosed with or treated for the same symptoms as manifested by his current disability of the feet which has been diagnosed as arthritis.  For example, records dated in June 1990 were in regard to scaling of the skin of the left foot, and was assessed as tinea pedis.  Records in August 1990 show treatment for ingrown toenail of the left great toe, while records in May 1991 showed treatment for split toenail of the left great toe.  Moreover, his feet were clinically evaluated as normal at the time of his September 1992 expiration of term of service examination, and the Veteran did not indicate any such impairment on a concurrent Report of Medical History.

There is no indication of any foot injury during a period of ACDUTRA or inactive duty training with the National Guard, or a foot disease that was incurred in or first diagnosed during a period of ACDUTRA.  Although there are records dated during this period, they appear to be primarily from private clinicians and submitted in support of why the Veteran should be placed on a profile while completing his National Guard duties.

As already stated, the record does establish the Veteran had foot complaints before he entered his second period of active duty in March 2003.  For example, records dated in October 1997 note that the Veteran was treated for complaints of alternating swelling of the feet of two years duration.  He also had complaints of pain.  Assessment was arthralgia to feet bilaterally.  A medical statement dated in August 2001 noted that he had a long-standing history of multiple arthritic symptoms with marked degenerative arthritic joints, most pronounced in the lower extremities in addition to the spine.  A subsequent letter dated in February 2003 noted that the Veteran had degenerative arthritis of the feet, knees, and lower back.  Moreover, the record reflects that prior to his second period of active duty from March 2003 to September 2003, the Veteran was placed on a permanent profile for arthritis of the knees, feet, and hips, and was not required to do running activities.  

The Board notes that while there is an April 2003 pre-deployment health assessment form for the Veteran, it does not appear that he was examined at the time of his entry into his 2003 period of active duty.  Thus, it does not appear that the presumption of sound condition applies in this case.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (The presumption of sound condition attaches only where there has been an induction examination in which the later complained-of disability was not detected.).  Moreover, the April 2003 pre-deployment health assessment noted that the Veteran was on profile, and it has already been noted that this profile was due to his arthritis of multiple joints to include the feet.  As such, the record reflects the Veteran had arthritis of the feet that pre-existed his 2003 period of active duty and was noted at the time of his entry into this period of active duty.  Thus, the question of aggravation is raised. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A review of the service treatment records does not indicate that the Veteran was treated for complaints regarding his feet during his 2003 period of active duty.  The Board acknowledges, however, that various opinions regarding the origin of the Veteran's bilateral foot disability have been set forth.  For example, following the May 2008 VA examination, the examiner opined that the Veteran's bilateral foot arthritis was at least as likely as not caused by or a result of active duty.  The only rationale was that he had mid-foot arthritis.  In the July 2009 remand, the Board noted a sufficient rationale for the opinion set forth in the May 2008 VA examination was not given by the examiner.  Accordingly, the Board requested the examiner be given the opportunity to review the claims folder and explain his opinion. 

However, the Board points out another VA physician examined the Veteran in September 2009.  The diagnosis was bilateral foot gouty arthritis.  The examiner opined the Veteran's diffuse arthritic pattern was consistent with gouty arthritis, but stated his time in service did not cause it.  He added it could have been slightly worsened by his time in service, though the Veteran would have developed gouty arthritis either way.  The examiner did not fully address whether the disorder was worsened beyond normal progression, nor did he indicate which period of service he was referring to. 

As past medical opinions had not satisfactorily addressed the medical questions in this case, the Board's September 2010 remand directed that the Veteran's claims file be sent to a VA orthopedic specialist for review.  The examiner was asked to (1) clarify whether the Veteran had gouty arthritis of the feet versus osteoarthritis of the feet, and offer opinions as to (2) whether the current arthritis was caused by the Veteran's active military service from June 1990 to November 1992, (3) whether the current arthritis was caused by a documented injury during a period of reserve service, or (4) whether the preexisting foot condition was permanently worsened beyond normal progression by service from March to September 2003. 

The Veteran was afforded VA joints and feet examinations in October 2010.  In the joints examination portion of the report the diagnosis was "gouty arthritis feet and knees" and in the feet examination portion of the report the diagnoses included "degenerative joint in feet, minimal".  In his opinion, the examiner referred to the disability as "gouty arthritis versus osteoarthritis."  He opined that "The diagnosis of gout was not apparently made until 1995, and service should not accelerate this arthritis."  The stated rational was that gout, a lifelong disorder of uric acid metabolism, is not caused by military service.  

In the February 2012 remand, the Board found that it was unclear from the October 2010 VA examiner's opinion if the examiner was diagnosing gouty or osteoarthritis and the opinion portion of the report seems to indicate that the examiner was not offering an opinion either way.  Moreover, the opinion was not adequate to address whether the preexisting foot condition was permanently worsened beyond normal progression from the Veteran's second period of service.  Therefore, the Board found this opinion to be inadequate.  As such, the Board remanded the case for the Veteran's file to be sent for another VA medical opinion by an orthopedic specialist so that the medical questions in this case can be properly addressed.  In addition, the Board directed that such an opinion also address the Veteran's contention that his service-connected low back pain had caused an altered gait which aggravated his foot disability.

In the remand paragraphs, the Board specifically directed that the examiner should provide responses to the following questions regarding the feet and provide a rationale for the conclusions.

a.  Please clarify whether the Veteran has gouty arthritis of the feet, osteoarthritis of the feet, or both? 
b.  Are degenerative changes typical with gouty arthritis? 
c.  Is the current arthritis caused by the Veteran's active military service from June 1990 to November 1992?
d.  Is the current arthritis caused by a documented injury during a period of reserve service?
e.  With respect to the March to September 2003 period of active duty, was the Veteran's preexisting foot condition permanently worsened beyond normal progression by service (aggravated)?
f.  Is the current foot disability caused by or aggravated (permanently worsened beyond natural progress) by service-connected mechanical low back pain? If the examiner concludes that the Veteran has foot disability that is aggravated by low back pain, the examiner should quantify the degree of aggravation, if possible.


The July 2012 VA orthopedic opinion addressed the Board's questions as follows:

a.  Though the Veteran does have gout, his imaging is most consistent with osteoarthritis of the right 1st metatarsophalangeal joint and bilateral midfoot joints.

b.  Degenerative changes are typical in moderate and advanced gouty arthritis.  There are no soft tissue findings on X-ray or periarticular erosion with adjacent sclerosis in this patient's plain X-ray imaging to raise concern for gouty arthritic as the cause of the articular cartilage loss.

c.  The Veteran has given multiple accounts as to the cause of his foot pain and which antecedent trauma led to his foot pain and arthritis.  As he had an injury in 1998 and gave multiple accounts of the onset of pain being after his active duty service from 1990 to 1992 including his examination in May 2008 when he stated his pain started in 1994, it is less likely than not that this Veteran's bilateral foot arthritis was caused by his active service.

d.  The Veteran's documented injury in 1998 in which he jumped from a ledge and had bruising to his feet is the most plausible causal event for the development of premature degenerative midfoot arthritis in his bilateral feet.  There is also the report by the Veteran of jumping from a helicopter in the "1990s" and bruising his right foot.  This would not however explain his bilateral midfoot arthritis.  It is more likely that not that the Veteran's current arthritis was caused by the documented injury in 1998.

e.  The Veteran's second tour of active duty from March to September 2003 is marked by two significant findings.  First, he spent May and June on convalescent leave after an eye operation.  Second, he was placed on permanent profile for arthritis of his feet, knees, and hips and was not required to engage in any running activities.  Moreover, the radiographic and clinical findings prior to his second tour of duty as compared to his examination on May 3, 2008, are wholly consistent with the natural progression of the disease with slow increases in pain and worsening radiographs.  Given all of this, it is less likely than not that this Veteran's pre-existing bilateral foot condition was aggravated beyond its natural progression by this Veteran's service from March to September 2003.

f.  There is no pathophysiologic mechanism by which mechanical low back pain and the altered gait mechanics thereof could result or aggravate the degenerative arthritis process in the Veteran's feet.  The Veteran's back pain did not cause nor did it aggravate his current foot condition.

For the reasons detailed above, the Board has already determined that the July 2012 VA orthopedic opinion was adequate for resolution of this case.  Moreover, as it does not appear to have any of the deficiencies noted in the prior VA examinations in this case, the Board finds that it is entitled to the most weight regarding the issue of etiology of the Veteran's current disability of the feet.  As detailed above, the July 2012 opinion is against the Veteran's current disability being incurred in, aggravated by, or otherwise the result of this military service.  Therefore, the preponderance of the competent medical evidence is against this claim.

In summary, the Board finds that the Veteran's current disability of the feet was diagnosed years after his 1992 period of active duty and prior to his 2003 period of active duty; that it is the type of disability that requires competent medical evidence to diagnose and determine the etiology thereof; that the Veteran's opinion is not competent medical evidence and is less probative than the medical opinions of record; and that the preponderance of the competent medical evidence is against the current disability being incurred in, aggravated by, or otherwise the result of this military service.  Therefore, the criteria for the establishment of service connection for a disability of the feet, to include osteoarthritis, are not met.  Moreover, as the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for osteoarthritis of the feet is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


